Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement(s) was/were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) was/were considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, claim 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 8, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang (CN104848638).
In regards to claim 1, Zhang discloses a valve assembly for a climatization container, the valve assembly comprising: a body portion (110); an air pressure relief valve (150) configured to allow air into the body portion (110); and a drain valve (150) configured to allow a liquid out of the body portion (110); wherein the body portion (110) is configured to fluidly couple to the interior of a climatization container.
In regards to claim 3, the drain valve (140) comprises a resilient slit configured to release liquid when the weight of the liquid reaches a predetermined value.
In regards to claim 4, the body portion (110) comprises a connection portion (CP) configured to couple to the connector.
In regards to claim 5, the drain valve (140) is offset relative to the connection portion (CP) such that when coupled to a climatization container liquid can drain from the connection portion to the drain valve.
In regards to claim 8, the air pressure relief valve (150) or the drain valve (140) are secured to the body portion via a sealant, an adhesive, welding, an interference fit, corresponding screw threads or a retaining cap or collar. See page 17, 5th full para., which discloses that the drain sleeve 140 may be sleeved to pipe 120.
In regards to claim 13, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device.  When the prior art device is the same as a device described in the specification for carrying out the Claimed method, it can be assumed that the device will perform the claimed process.  See MPEP 2112.02

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, and 3-13, is/are rejected under 35 U.S.C. 103 as being unpatentable over Intertecnica Spa (FR2239630), hereinafter “IS” in view of Stanaland (U.S. Publication 2012/0152388).
In regards to claim 1, IS discloses a valve assembly for a climatization container (1, 3), the valve assembly comprising: a body portion (7); an air pressure relief valve (24) configured to allow air into the body portion (7); and a drain (9) valve configured to allow a liquid out of the body portion (7); wherein the body portion (7) is configured to fluidly couple to the interior of a climatization container (1, 3).
IS does not specifically disclose that the drain (9) includes a valve. However, Stanaland teaches a valve (Fig. 1) for a drain. 
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have designed the drain of IS to include a valve to prevent the backflow of fluid or gas into the drain as taught by Stanaland (Abstract).
In regards to claim 3, the drain valve (Stanaland Fig. 1) comprises a resilient slit configured to release liquid when the weight of the liquid reaches a predetermined value.
In regards to claim 4, the body portion (7) comprises a connection portion (5) configured to couple to a connector.
In regards to claim 5, the drain valve (Stanaland Fig. 1) is offset relative to the connection portion (5) such that when coupled to a climatization container liquid can drain from the connection portion (5) to the drain valve (Stanaland Fig. 1).
In regards to claim 6, the body portion (7) is T-shaped, with the connection located between the air pressure relief valve (24) and the drain valve (Stanaland Fig. 1).
In regards to claim 7, the air pressure relief valve (24) is seated in a splayed end portion (SEP) of the body portion (7) and secured to the body portion (7) via a retaining cap (RC).

    PNG
    media_image1.png
    485
    568
    media_image1.png
    Greyscale


In regards to claim 8, the air pressure relief valve (24) or the drain valve are secured to the body portion (7) via a sealant, an adhesive, welding, an interference fit, corresponding screw threads or a retaining cap (RC) or collar.
In regards to claim 9, IS, as modified, discloses the claimed invention except for wherein wherein at least one of the air pressure relief valve and the drain valve are integrally formed with the body portion. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have designed the assembly as an integral body, since it has been held that forming in one piece an article which has formally been formed in two pieces and put together involves only routine skill in the art. Please note in the instant application, applicant has not disclosed any criticality for the claimed limitations.
In regards to claim 10, IS discloses a climatization container (1,3)
In regards to claim 11, a pipe (5) traversing an exterior wall (1) of the climatization container (1, 3) to fluidly connect the interior (3) of the climatization container (1, 3) and the body portion (7) of the valve assembly.
In regards to claim 12, the body portion (7) comprises an elongated connection portion (5) extending through an exterior wall (1) of the climatization container (1,3) to fluidly connect to the interior (3) of the climatization container (1,3).
In regards to claim 13, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device.  When the prior art device is the same as a device described in the specification for carrying out the Claimed method, it can be assumed that the device will perform the claimed process.  See MPEP 2112.02
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over IS in view of Atkinson (U.S. Patent 4,434,810)
IS, as modified, discloses all of the elements as discussed above. 
IS does not specifically disclose that the air pressure relief valve is a cross slit valve. However, Atkinson teaches a bi-directional cross-slit valve (10).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have replaced body 10 of IS with the bidirectional valve of Atkinson to provide a single valve capable of providing over-pressure and under-pressure flow.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R.K. Arundale whose telephone number is 571-270-3453.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881, Craig Schneider can be reached at 571-272-3607 and Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT K ARUNDALE/Primary Examiner, Art Unit 3753